         Case 7:21-cr-00114-PMH Document 35 Filed 06/11/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern DistrictApplication
                                                                       of New Yorkgranted. An Order will be
                                                                        docketed separately.
                                                     United States District Courthouse
                                                     300 Quarropas Street The Clerk of the Court is respectfully
                                                     White Plains, New York 10601
                                                                              directed to terminate the motion
                                                                        sequence pending at Doc. 34.
                                                     June 11, 2021
BY ECF                                                                  SO ORDERED.
The Honorable Philip M. Halpern
United States District Judge                                            _______________________
                                                                            ______________
Southern District of New York                                           Philip M. Halpern
The Hon. Charles L. Brieant Jr.                                         United States District Judge
Federal Building and United States Courthouse
300 Quarropas Street                                                    Dated: White Plains, New York
White Plains, New York 10601                                                   June 11, 2021


               Re: United States v. Juan Soto Guzman, et al., Case No. 21 Cr. 114 (PMH)

Dear Judge Halpern:

        The Government respectfully submits this letter motion on consent and proposed order for
an exclusion of time under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the above-
referenced case. The prior status conference scheduled for June 7, 2021 was adjourned to July 21,
2021 at the request of the defendants with consent of the Government. The Government
respectfully submits that an exclusion of time through to July 21, 2021 would serve the ends of
justice and outweigh the best interest of the public and the defendants in a speedy trial because it
would permit the parties to discuss a pre-trial disposition of the case, the defendants and their
counsel to continue to review discovery, the Government to produce additional discovery
requested, and the defendants to determine whether any motions are necessary in the event that the
parties are not able to reach a resolution.

       I have been advised by Daniel Hochheiser, counsel for defendant Juan Soto Guzman, and
Benjamin Gold, counsel for defendant Melfrin Abreu Polanco, that the defendants consent to the
foregoing request. The Government respectfully encloses a proposed order excluding time.

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              Acting United States Attorney

                                          by: /s/ Kevin T. Sullivan
                                              Kevin T. Sullivan
                                              Assistant United States Attorney
                                              914-993-1924

cc:    Daniel Hochheiser, Esq. (via ECF)
       Benjamin Gold, Esq. (via ECF)
